
	
		III
		110th CONGRESS
		2d Session
		S. RES. 714
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the firefighters and emergency
		  workers who courageously fought fires in California in 2008.
	
	
		Whereas, in 2008, there have been more than 10,000
			 wildfires in California started by natural causes and human activity;
		Whereas more than 1,440,000 acres of Federal, State, and
			 local land in California burned in 2008;
		Whereas, in June 2008, fires started by lightning strikes
			 burned approximately 1,200,000 acres of Federal, State, and local land in
			 California, making the June fires the largest single wildfire event in
			 California’s recorded history;
		Whereas 41 counties across California were impacted by
			 wildfires in 2008;
		Whereas more than 1,400 homes were destroyed by fires in
			 California in 2008;
		Whereas State and local firefighters have been called to
			 duty for increasingly long fire seasons, working on the front lines of these
			 fires for weeks;
		Whereas firefighters have risked their lives and endured
			 great hardship to protect lives, property, and the environment in
			 California;
		Whereas many firefighters were injured and 14 firefighters
			 tragically lost their lives in California in 2008;
		Whereas 25,000 firefighters and emergency response
			 personnel from California, 41 other States, and other nations worked
			 side-by-side to fight the wildfires;
		Whereas members of the National Guard from California and
			 other States provided essential support to the firefighting effort; and
		Whereas the people of California and the United States
			 recognize the steadfast dedication of the firefighters throughout the ongoing
			 fire suppression and subsequent repair and rebuilding efforts: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends the
			 firefighters and emergency workers from California, 41 other States, and other
			 nations for their courageous actions and sacrifices in fighting wildfires in
			 California;
			(2)supports the
			 continued work of firefighters to protect National Forest System land, other
			 public lands, and private property from further damage;
			(3)praises the
			 people of California for their great courage in the face of the fires;
			 and
			(4)extends heartfelt
			 sympathy to the people who have lost loved ones, homes, and businesses in the
			 wildfires.
			
